Memorandum

Per Curiam.

Final order unanimously reversed upon the law, with ten dollars costs to landlord, and final order directed in favor of the landlord. The issuance by the Office of Price Administration of a certificate authorizing the land*956lord to proceed under local law was not disputed. By subdivision (b) of section 6 of the regulations promulgated by the Office of Price Administration (8 Fed. Reg. 13,914), the issuance of the certificate made inapplicable the general provisions of section 6 as to grounds for removal, and permitted the landlord to proceed in accordance with section 1410 of the Civil Practice Act. The tenancy - expired by service of the notice and the landlord was entitled to possession (New York Housing Authority v. Daly [App. Term, 2d Dept.] N. Y. L. J. October 28, 1941, p. 1256, col. 6).
Concur: MaoCrate, McCooey and Steinbrink, JJ.